Case: 20-10136     Document: 00515560659         Page: 1     Date Filed: 09/11/2020




              United States Court of Appeals
                   for the Fifth Circuit
                                                                  United States Court of Appeals
                                                                           Fifth Circuit

                                            FILED
                                                                 September 11, 2020
                                  No. 20-10136                      Lyle W. Cayce
                                Summary Calendar                         Clerk



   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Sandra Doyle,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                           USDC No. 4:19-CR-306-1


   Before King, Smith and Wilson, Circuit Judges.
   Per Curiam:*
          Sandra Doyle appeals the 36-month sentence and one-year term of
   supervised release imposed after she pleaded guilty to misprision of felony,
   in violation of 18 U.S.C. § 4. Doyle argues that district court erred (1) in
   denying her a two-level safety-valve reduction, pursuant to U.S.S.G.


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-10136      Document: 00515560659          Page: 2   Date Filed: 09/11/2020




                                    No. 20-10136


   § 2D1.1(b)(18), because the Government’s determination that she was being
   untruthful during her interview was not based on evidence but on an agent’s
   mere belief; (2) in denying her a three-level reduction for acceptance of
   responsibility, pursuant to U.S.S.G. § 3E1.1, based on its perception that she
   denied relevant conduct; and (3) in violating her due process rights by relying
   on an allegedly inaccurate and unreliable summary of her safety valve
   interview.
          The decision whether to grant a safety-valve adjustment is a factual
   finding reviewed for clear error. United States v. McCrimmon, 443 F.3d 454,
   457 (5th Cir. 2006). Any error in the district court’s denial of a safety-valve
   adjustment would be harmless because it would not affect the calculation of
   Doyle’s guidelines range. United States v. Chon, 713 F.3d 812, 822 (5th Cir.
   2013). Accordingly, we decline to address this issue.
          We will affirm a district court’s decision to deny a defendant a
   guideline reduction for acceptance of responsibility “unless it is without
   foundation, a standard of review more deferential than the clearly erroneous
   standard.” United States v. Lord, 915 F.3d 1009, 1017 (5th Cir.) (internal
   quotation marks and citations omitted), cert. denied, 140 S. Ct. 320 (2019).
   Although a defendant is “not required to volunteer or affirmatively admit
   relevant conduct beyond the conviction offense,” she may not “falsely deny
   or frivolously contest relevant conduct that the court determined to be true.”
   United States v. Patino-Cardenas, 85 F.3d 1133, 1135 (5th Cir. 1996). In
   denying Doyle an acceptance of responsibility reduction, the district court
   explicitly asserted that Doyle had falsely denied relevant conduct that it had
   determined was true. Accordingly, Doyle cannot demonstrate that the denial
   of an acceptance of responsibility reduction was without foundation. Lord,
   915 F.3d at 1017.




                                         2
Case: 20-10136      Document: 00515560659           Page: 3   Date Filed: 09/11/2020




                                     No. 20-10136


          Because Doyle did not raise a due process claim before the district
   court, review is for plain error only. United States v. Ayelotan, 917 F.3d 394,
   400 (5th Cir.), cert. denied, 140 S. Ct. 123 (2019). The district court provided
   a detailed explanation for its rulings and specifically asserted that it did not
   rely solely on the summary of Doyle’s safety-valve interview but had
   analyzed the totality of the evidence to corroborate its conclusions.
   Moreover, Doyle (1) does not provide any evidence beyond mere supposition
   to support her contention that the summary was inaccurate and unreliable
   and (2) does not address all four prongs of the plain error standard.
   Accordingly, Doyle has not shown that the district court committed error,
   plain or otherwise. Id.; see also United States v. Lavalais, 960 F.3d 180, 186
   (5th Cir. 2020) (“The defendant has the burden to demonstrate that all four
   prongs of plain error review are met.”), petition for cert. filed (U.S. Aug. 20,
   2020) (No. 20-5489).
          AFFIRMED.




                                          3